INGRAHAM, J.
I am unable to concur in the reversal of this judgment. The plaintiff, a passenger upon the defendant’s ferry, was about to step upon the boat, when in some way her foot was crushed. She testified that when she came to the boat she saw that the boat was a little higher. “Then I had to step up, and when I put my left foot up the other foot was on the bridge. Then I felt that the boat went in and out, and the same moment caught my foot.” Subsequently she was asked this question: “Did anytMng occur with reference to the boat?” to which she answered: “Yes, the boat went to and fro. As the boat took this action, my left foot came from the boat. My foot had gone in between the boat and the bridge. My foot got smashed,—squeezed the big toe. I can’t tell how far the boat moved from the bridge. I can’t tell *988what space was left between the bridge and the boat at any time between the moment I put my left foot on the deck and when I withdrew my foot from between the boat and the bridge. My foot was wedged in tight. When my foot was caught, I fell down on the boat. When I fell, my foot was still tight. My foot was not. released until I fell over the boat. I felt it how my foot got free, but couldn’t say. The boat went a little further up, and my foot got loose.” On cross-examination she testified that at about this time she saw a wagon go on the boat. The plaintiff knew, when she was about to step upon the boat, that it was higher than the bridge. She must have known, or at least was charged with knowledge of the fact, that the boat was subject to be moved by the action of the water. She says that she cannot tell how far the boat moved from the dock, and it is quite apparent that her knowledge of the cause of the accident was that the boat moved after she put her foot upon it, and in some way, not explained, her foot was caught between the boat and the dock, and she was injured. There was no evidence to show that the appliances were not in good order, and properly managed, or that anything, that the defendant or its agents could do to prevent the accident was not done. There was nothing that was defective, nothing out of order, and the only fact that the jury would have been justified in finding was that in some way, by the movement of the boat, the plaintiff’s foot was caught between the boat and the dock, and that she was at that time injured. It seems to me that there was nothing to justify a finding of the defendant’s negligence, and for that reason the complaint was properly dismissed.